RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination and IDS filed on 5/20/2021 have been received. The claim amendments filed on 4/26/2021 are entered. In the response filed on 4/26/2021, claims 1, 6, 7, 18, 19, and 22-24 were amended. 
Claims 1, 3, 5-7, 11-19, and 22-24 are pending. 
Claims 2, 4, 8-10, 20, and 21 are canceled.  
Claims 1, 3, 5-7, 11-19, and 22-24 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 4/26/2021 and 5/20/2021 have been entered.

Withdrawn Rejections
The objections and rejections, made of record in the office action mailed on 2/26/2021, have been withdrawn due to applicant’s amendment filed on 4/26/2021.


Claim Objections
Claim 6 is objected to because there should be a space between the “1” and the “wherein” in the phrase “The method of claim 1wherein”. 
Appropriate correction is required.

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See for example, p. 11, para 0039. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 11-19, and 22-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Amended claims 1 and 22
Claims 1 and 22 recite a “method of pretreating biomass” (claim 1, ln. 1; claim 22, ln. 1). 
Claims 1 and 22 recite “pretreating the de-esterified biomass” (claim 1, ln. 3; claim 22, ln. 4). 
Claims 1 and 22 were amended to recite “the de-esterifying and pretreating steps consist of chemical processes”. 
Claim interpretation
Both independent claims represent process of “pretreating biomass” comprising de-esterifying (claim 1, ln. 2; claim 22, ln. 2) and pretreating the de-esterified biomass (claim 1, ln. 3; claim 22, ln. 4). The entirety of each claimed “pretreating biomass” method represents a plurality of pretreating steps.  
The specification discusses that a "mechanical process" refers to any non-chemical process that causes a physical change in structure and/or function of native biomass (para 0021). 
However, the specification does not define a “chemical process”. As such, the phrase “chemical process” is interpreted as a series of operations that create chemicals or alter chemical structures.
Claims 1 and 22 exclude any step that includes any process other than a chemical process. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03. In the present case, claims 1 and 22 recite “the de-esterifying and pretreating steps consist of chemical processes”. Therefore, claims 1 and 22 exclude any process other than a chemical process.
Written description discussion
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that 
Express disclosure
The specification does not expressly disclose the de-esterifying and pretreating steps consist of chemical processes. 
Inherent disclosure
The specification does not disclose de-esterifying and pretreating steps that inherently consist of chemical processes. 
Implicit disclosure
Since the specification neither expressly, nor inherently discloses the newly presented limitation, the disclosure must imply de-esterifying and pretreating steps consist of chemical processes to meet the requirements under 35 USC 112(a). 
 However, the specification does not imply to those skilled in the art that the claimed de-esterifying and pretreating steps consists of chemical processes. 
Instead, the specification suggests a plurality of other than chemical steps conducted as a part of the method of pretreating biomass comprising de-esterifying and pretreating the de-esterified biomass. 
The specification discloses the de-esterification step includes sub-steps of wetting and drying the biomass (para 0040). The sub-steps of wetting and drying do not create chemicals or alter chemical structures of the biomass. Therefore, wetting and drying are disclosed sub-steps that are something other than chemical processes. 
The specification discloses the pretreatment process may be the COBRA process (para 0040). The COBRA process requires the biomass to be densified (para 0027). Densification is a process of changing the density of the biomass. Change in density does do not create chemicals or alter chemical structures of the biomass. Therefore, densification represents a disclosed sub-step that is something other than a chemical process.
rd paragraph). Instantaneous pressure release is a mechanical sub-step. Disrupting the fibrous structure of biomass does do not create chemicals or alter chemical structures of the biomass. Therefore, AFEX process requires sub-steps that are something other than a chemical process.
The exemplary embodiments do not convey with reasonable clarity to those skilled in the art that the claimed de-esterifying and pretreating steps consists of chemical processes. 
In Example 1, the specification discloses milling biomass (para 0062), adding water to biomass (para 0063), pelletizing biomass (para 0063), drying biomass (para 0063), conducting COBRA pretreatment (para 0067), placing the material into a reactor (para 0067), grinding the biomass with a mortis and pestle (para 0068). Each of milling biomass, adding water to biomass, pelletizing biomass, drying biomass, conducting the densification for COBRA pretreatment, placing the material into a reactor, grinding the biomass with a mortis and pestle represent sub-steps that do not do not create chemicals or alter chemical structures of the biomass. Therefore, each of the sub-steps are something other than a chemical process. 
In Example 2, the specification discloses densifying DDGS (para 0075), transferring the DDGS to a centrifuge bottle (para 0078), centrifuging the DDGS (para 0078), pretreating the biomass with an AFEX process (para 0079), and drying the biomass (para 0079). Each of densifying DDGS, transferring the DDGS to a centrifuge bottle, centrifuging, and drying the biomass represent sub-steps that do not do not create chemicals or alter chemical structures of the biomass. As discussed above, pretreating the biomass with an AFEX process includes sub-steps that are other than chemical in nature. Therefore, Example 2 includes sub-steps that are something other than a chemical process. 

Summary
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the claimed method of pretreating biomass wherein the de-esterifying and pretreating steps consists of chemical processes. Therefore, the newly added limitation, “wherein the de-esterifying and pretreating steps consists of chemical processes” adds new matter to the claims. The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5-7, 11-19, and 22-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the phrase “pretreating steps consists of chemical processes” (ln. 7) is ambiguous. Claim 1 recites a plurality of pretreating steps. Claim 1 recites a “method of pretreating biomass” (ln. 1) and “pretreating the de-esterified biomass” (ln. 4). It is not clear whether the “pretreating steps consists of chemical processes” limits all steps conducted in the “method of pretreating biomass comprising” (ln. 1) or whether the “pretreating steps consists of chemical processes” limits only the 
Claim 22 is indefinite because the phrase “pretreating steps consists of chemical processes” (ln. 8-9) is ambiguous. Claim 22 recites a plurality of pretreating steps. Claim 22 recites a “method of pretreating biomass” (ln. 1) and “pretreating the de-esterified biomass” (ln. 4-5). It is not clear whether the “pretreating steps consists of chemical processes” limits all steps conducted in the “method of pretreating biomass comprising” (ln. 1) or whether the “pretreating steps consists of chemical processes” limits only the “pretreating the de-esterified biomass with ammonia to produce de-esterified ammonia pretreated biomass” (ln. 4-5) phrase. 
Claims 1 and 22 are indefinite because the meaning of the phrase “wherein the de-esterifying and pretreating steps consists of chemical processes” is not clear. The specification discusses that a "mechanical process" refers to any non-chemical process that causes a physical change in structure and/or function of native biomass (para 0021). However, the specification does not define a “chemical process”. The specification does not provide an explanation for one having ordinary skill in the art to determine the difference between the claimed “chemical process” or a process that involves both chemical steps (e.g., chemical changes) and non-chemical steps (e.g., wetting, drying, transferring into a container). As discussed in the 35 USC 112(a) rejections above, the specification is replete with steps and sub-steps that include other than chemical processes. Note also that dependent claims 7, 11, 12, and 17 each require steps or sub-steps that include something other than a chemical process. Since the metes and bounds of the meaning of the claimed “chemical process” is not clear, the meaning of the phrase “wherein the de-esterifying and pretreating steps consists of chemical processes” is not clear. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11, 12, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 7 depends from claim 1. Claim 1 recites a “method of pretreating biomass” and “de-esterifying and pretreating steps consists of chemical processes”. Claim 7 fails to include all the limitations of the claim upon which it depends as follows: 
Claim 7 recites the pretreating with ammonia includes a process other than a chemical process or in addition to a chemical process (“reduces density”, ln. 2).
Claim 7 recites the pretreating with ammonia includes a process other than a chemical process or in addition to a chemical process (“reduces density”, ln. 2).
Claim 7 recites “the method further includes re-densifying the reduced-density biomass following the pretreating with ammonia step to produce animal feed” (ln. 2-4). Note: The phrase “the method” references claim 1’s preamble “method of pretreating biomass”. 
Since claim 7 includes limitations (process other than a chemical process or in addition to a chemical process), claim 7 fails include all the limitations (the de-esterifying and pretreating steps consists of chemical processes) of claim 1.  
expansion (APEX) pretreatment”. An ammonia fiber expansion pretreatment includes a process other than a chemical process or in addition to a chemical process (“expansion”, ln. 2). See also discussion of Teymouri in the 35 USC 112(a) rejection above). Since claim 11 includes a limitation (process other than a chemical process or in addition to a chemical process), claim 11 fails include all the limitations (the de-esterifying and pretreating steps consists of chemical processes) of claim 1.  
Claim 12 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 12 depends from claims 1 and 11. Claim 1 recites “the de-esterifying and pretreating steps consists of chemical processes”. Claim 12 recites “the APEX pretreatment is a liquid APEX pretreatment, a gaseous APEX pretreatment, or an extractive APEX pretreatment”. An ammonia fiber expansion pretreatment includes a process other than a chemical process or in addition to a chemical process (“expansion”, ln. 2). See also discussion of Teymouri in the 35 USC 112(a) rejection above). Since claim 12 includes a limitation (process other than a chemical process or in addition to a chemical process), claim 12 fails include all the limitations (the de-esterifying and pretreating steps consists of chemical processes) of claim 1.  
Claim 17 is rejected for failing to include all the limitations of the claim upon which it depends. Claim 17 depends from claims 1, 14, and 16. Claim 1 recites “the de-esterifying and pretreating steps consists of chemical processes”. Claim 17 recites “the cellulosic conversion liquid ammonia pretreatment is a densified cellulosic conversion liquid ammonia pretreatment”. A densified cellulosic conversion liquid ammonia pretreatment includes a process other than a chemical process or in addition to a chemical process (densifying). Since claim 17 includes a limitation (process other than a chemical process or in addition to a chemical process), claim 17 fails include all the limitations (the de-esterifying and pretreating steps consists of chemical processes) of claim 1.  


Examiner’s Comments
All words in a claim must be considered in judging the patentability of that claim against the prior art. MPEP 2143.03. Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable. MPEP 2143.03 I. The claims, when read in light of the specification, must "reasonably apprise those skilled in the art both of the utilization and scope of the invention" using language "as precise as the subject matter permits." In re Packard, 110 U.S.P.Q.2d 1785, 1789. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite. In re Wilson, 165 USPQ 494, 496. Rejections under 35 USC § 102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. In re Steele, USPQ 292, 295. Without a discernable claim construction, an analysis of the claims under the prior art cannot be performed. A claim cannot be both indefinite and anticipated. Enzo Biochem, Inc. v. Applera Corp., 94 U.S.P.Q.2d 1321, 1326. 
At this time even in light of the specification, the examiner is unable to make a reasonable interpretation of the claimed invention. Without a discernable claim construction, an analysis of the claims under the prior art cannot be performed.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619